 

Exhibit 10.

 

 

AGREEMENT AND PLAN OF MERGER

OF

ING INSURANCE COMPANY OF AMERICA

INTO

ING LIFE INSURANCE AND ANNUITY COMPANY

 

AGREEMENT AND PLAN OF MERGER, dated as of September 30, 2005 (the “Agreement”),
by and between ING Insurance Company of America (“IICA”), a Florida stock life
insurance company having its principal office at 2202 North Westshore Boulevard,
Tampa, Florida 33607, and ING Life Insurance and Annuity Company (“ILIAC”), a
Connecticut stock life insurance company having its principal office at 151
Farmington Avenue, Hartford, Connecticut 06156.

 

 

WHEREAS, IICA is a wholly-owned subsidiary of ILIAC; and

 

WHEREAS, the respective Boards of Directors of IICA and ILIAC have determined
that it is advisable that IICA be merged with and into ILIAC on the terms and
conditions hereinafter set forth and in accordance with the applicable
provisions of the laws of the States of Florida and Connecticut (the “Merger”);

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
provisions contained herein, the parties hereto agree as follows:

 

ARTICLE I

THE MERGER

 

Section 1.1. The Merger. At the Effective Time (as hereinafter defined), IICA
will be statutorily merged with and into ILIAC pursuant to Section 33-815 of the
Connecticut General Statutes (the “CGS”) and Section 607.1101 of the Florida
Statutes (the “FS”) and the separate corporate existence of IICA shall cease.
ILIAC as it exists from and after the Effective Time is sometimes referred to as
the “Surviving Corporation.”

 

Section 1.2. Effective Time of the Merger. Subject to the terms and conditions
of this Agreement, (a) a Certificate of Merger shall be duly prepared, executed
and acknowledged by IICA and ILIAC and shall be filed with the Secretary of the
State of the State of Connecticut and (b) Articles of Merger shall be duly
prepared, executed and acknowledged by IICA and ILIAC and shall be filed with
the Department of State of the State of Florida. The Merger shall become
effective upon the later to occur of (a) December 31, 2005, (b) the filing of
such Certificate of Merger with the Secretary of the State of Connecticut, and
(c) the filing of such Articles of Merger with the Department of State of
Florida; provided that the Certificate of Merger and the Articles of Merger have
been submitted to and approved by the Commissioner of the Connecticut Insurance
Department and the Florida Office of Insurance Regulation, respectively, prior
to such filing. The date when the Merger shall become effective is hereinafter
referred to as the “Effective Time.”

 

1

 


--------------------------------------------------------------------------------



 

 

 

                Section 1.3. Effects of the Merger. The Merger shall have the
effects set forth in Section 33-820 of the CGS as follows:

 

1.

The parties to this Agreement shall be one insurance corporation, which shall be
the Surviving Corporation.

 

2.

The separate existence of IICA shall cease.

 

3.

All liabilities of IICA are vested in the Surviving Corporation except that the
Surviving Corporation shall not thereby acquire authority to engage in any
insurance business or exercise any right which an insurance corporation may not
be formed under the laws of Connecticut to engage in or exercise.

 

4.

All property owned by and every contract right possessed by IICA is vested in
ILIAC without reversion or impairment.

 

5.

The name of the Surviving Corporation may, but not need, be substituted in any
pending proceeding for the name of IICA.

 

ARTICLE II

THE SURVIVING CORPORATION

 

Section 2.1. Certificate of Incorporation. The Certificate of Incorporation of
ILIAC as in effect immediately prior to the Effective Time shall be and remain
the Certificate of Incorporation of the Surviving Corporation.

 

Section 2.2. Bylaws. The Bylaws of ILIAC as in effect immediately prior to the
Effective Time shall be and remain the Bylaws of the Surviving Corporation until
altered, amended or repealed in accordance with their terms and as provided by
the Certificate of Incorporation of the Surviving Corporation.

 

Section 2.3 Directors and Officers. The directors and officers of ILIAC in
office at the Effective Time shall continue in office and shall constitute the
directors and officers of the Surviving Corporation for the terms for which such
persons have been elected and until their respective successors shall be elected
or appointed and qualified.

 

ARTICLE III

CAPITALIZATION

 

Section 3.1 Capitalization of the Surviving Corporation. All of the shares of
capital stock of IICA which shall be issued and outstanding immediately prior to
the Effective Time, by virtue of the Merger and without any action on the part
of the holder thereof, shall no longer be outstanding, shall be canceled and
retired, and shall cease to exist, and each holder of a certificate representing
any such shares of capital stock of IICA shall thereafter cease to have any
rights with respect to such shares of capital stock of IICA.         

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1. Expenses; Compensation. ILIAC shall pay all expenses of the parties
incurred in connection with the Merger. No director, officer, agent, or employee
of IICA or ILIAC shall receive any fee, commission, compensation, or other
valuable consideration whatsoever for in any manner aiding, promoting, or
assisting therein except for compensation they would otherwise receive in the
normal course of their activities as a director, officer, agent or employee of
IICA or ILIAC.

 

Section 4.2. Cooperation. Both IICA and ILIAC shall take, or cause to be taken,
all actions or do or cause to be done, all things necessary, proper or advisable
under the laws of the States of Connecticut or Florida to consummate and
effectuate the Merger.

 

Section 4.3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

 

Section 4.4. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Connecticut, without regard to the conflict of
laws principles thereof.

 

IN WITNESS WHEREOF, both IICA and ILIAC have executed this Agreement as of the
date first written above.

 

 

 

ING Insurance Company of America

 

 

 

 

By:

/s/      Brian D. Comer

 

 

 

Name:              Brian D. Comer

Its:                    President

 

 

 

 

ING Life Insurance and Annuity Company

 

 

 

 

By:

/s/      Brian D. Comer

 

 

 

Name:              Brian D. Comer

Its:                    President

 

 

 

 

3

 

 

 